Exhibit 10.9

 

AGREEMENT TO EXCHANGE

COMMON SHARES FOR NOTE

 

THIS EXCHANGE AGREEMENT, dated as of July 1, 2016 is entered into by and between
Minerco, Inc. (the “Company”) and Bryce Schmidt (“Schmidt”).

 

WITNESSETH:

 

WHEREAS, Schmidt entered into a certain Share Purchase Agreement, dated March 8,
2016, where among other things, Schmidt purchased 625,000 restricted shares of
the Company’s common stock for a Purchase Price of Twelve Thousand Five Hundred
Dollars ($12,500) (the “SPA”);

 

WHEREAS, the Company never delivered to Schmidt the shares of the Company’s
restricted common stock due under the Share Purchase Agreement;

 

WHEREAS, Schmidt is willing to exchange his unissued 625,000 restricted shares
from the SPA for a Convertible Promissory Note with the Company; and

 

WHEREAS, the Company is willing to exchange Schmidt’s unissued 625,000
restricted shares from the SPA for a Convertible Promissory Note with the
Company.

 

NOW, THEREFORE, in consideration for the foregoing, the parties hereto agree as
follows:

 

1.Exchange. Schmidt agrees to exchange his earned, but unissued, 625,000
restricted shares of the Company’s common stock from the SPA for a Convertible
Promissory Note with the Company as the Maker:

 

a.Convertible Promissory Note, dated March 8, 2016, in principal amount of
$12,500 to replace the SPA, attached as Exhibit 1 hereto; and

 

b.The Convertible Promissory Notes may bear the following restrictive legend or
variation thereof:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE PARTNERSHIP THAT
SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH
ACT.”

 

2.Schmidt Representations, Warranties, Etc. Schmidt represents and warrants to,
and covenants and agrees with, the Company as follows:

 

a.Due Authorization. Schmidt has all requisite legal capacity to execute,
deliver and perform this Agreement and the transactions hereby contemplated.
This Agreement constitutes a valid and binding agreement on the part of Schmidt
and is enforceable in accordance with its terms.

 



 

 

 

b.No Consents; No Contravention. The execution, delivery and performance by
Schmidt of this Agreement (i) requires no authorization, registration, consent,
approval or action by or in respect of, or filings with, any governmental body,
agency or official or other person (including but not limited to the Securities
and Exchange Commission), and (ii) do not contravene, conflict with, result in a
breach of or constitute a default under any material provision of applicable law
or regulation, or of any material agreement to which Schmidt is a party.

 

3.Company Representations, Etc. The Company represents and warrants to Schmidt
that:

 

a.Exchange Agreement. This Agreement and the transactions contemplated hereby,
have been duly and validly authorized by the Company. This Agreement has been
duly executed and delivered by the Company and is a valid and binding agreement
of the Company enforceable in accordance with its terms, subject as to
enforceability to general principles of equity and to bankruptcy, insolvency,
moratorium, and other similar laws affecting the enforcement of creditors’
rights generally.

 

b.Non-contravention. The execution and delivery of this Agreement by the
Company, and the consummation by the Company of the other transactions
contemplated by this Agreement do not and will not conflict with or result in a
breach by the Company of any of the terms or provisions of, or constitute a
default under (i) the articles of incorporation or by-laws of the Company, (ii)
any indenture, mortgage, deed of trust, or other material agreement or
instrument to which the Company is a party or by which it or any of its
properties or assets are bound, (iii) to its knowledge, any existing applicable
law, rule, or regulation or any applicable decree, judgment, or (iv) to its
knowledge, order of any court, United States federal or state regulatory body,
administrative agency, or other governmental body having jurisdiction over the
Company or any of its properties or assets, except such conflict, breach or
default which would not have a material adverse effect on the transactions
contemplated herein. The Company is not in violation of any material laws,
governmental orders, rules, regulations or ordinances to which its property,
real, personal, mixed, tangible or intangible, or its businesses related to such
properties, are subject.

 

c.Approvals. No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market is required to be obtained by the Company for the Exchange as
contemplated by this Agreement, except such authorizations, approvals and
consents that have been obtained.

 

4.Certain Covenants And Acknowledgments. The Company undertakes and agrees to
make all necessary filings in connection with the exchange effected hereby under
any United States laws and regulations, and to provide a copy thereof to Schmidt
promptly after such filing.

 



 2 

 

 

5.Governing Law; Miscellaneous. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Nevada. A facsimile
transmission of this signed Agreement shall be legal and binding on all parties
hereto. This Agreement may be signed in one or more counterparts, each of which
shall be deemed an original. The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement. If any provision of this Agreement shall be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction. This Agreement may
be amended only by an instrument in writing signed by the party to be charged
with enforcement. This Agreement, and the related agreements referred to herein,
contain the entire agreement of the parties with respect to the subject matter
hereto, superceding all prior agreements, understandings or discussions.

 

6.Notices. Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given, (i)
on the date delivered, (a) by personal delivery, or (b) if advance copy is given
by fax, (ii) seven business days after deposit in the United States Postal
Service by regular or certified mail, or (iii) three business days mailing by
international express courier, with postage and fees prepaid, addressed to each
of the other parties thereunto entitled at the last known mailing address, or at
such other addresses as a party may designate by ten days advance written notice
to each of the other parties hereto.

 

7.Successors And Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

  

[Intentionally Left Blank – Signature Page Follows]

 

 3 

 

 

IN WITNESS WHEREOF, the Company and Schmidt have caused this Agreement to be
executed by their duly authorized representatives on the date as first written
above.

 

  MINERCO, INC.         By: /s/ V. Scott Vanis   Name: V. Scott Vanis   Title:
Chief Executive Officer         BRYCE SCHMIDT           /s/ Bryce Schmidt  
Name: Bryce Schmidt     An Individual

 

 

4

 

